Citation Nr: 0725282	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-36 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1960 to 
April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran has tinnitus that is likely related to his 
military service.


CONCLUSION OF LAW

The veteran's tinnitus is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  As the Board's 
decision constitutes a complete grant of the benefit sought 
on appeal, there is no further assistance or development 
required in this case.  

The veteran's entry physical examination report showed a 
whispered voice examination which revealed normal hearing 
acuity of 15/15.  He served in the field artillery in 
service, and exposure to significant acoustic trauma is 
therefore conceded.  His separation examination showed a 
puretone threshold of 50 decibels at 4000 Hertz in both ears.  

The veteran was afforded a VA audiological examination in 
June 2003.  He gave a history of bilateral hearing loss and 
constant bilateral tinnitus since the time of his military 
service.  Examination revealed significant bilateral hearing 
loss.  Because the veteran's service medical records (SMRs) 
showed normal hearing on service entry and a high frequency 
hearing loss on separation, the examiner opined that the 
veteran's hearing loss was at least as likely as not related 
to military service.  However, because there was no medical 
evidence in the SMRs to support the veteran's claimed 
tinnitus, the examiner opined that it was not at least as 
likely as not that the tinnitus was related to military 
service.  In a rating decision dated in July 2003, the RO 
denied service connection for tinnitus because there was no 
evidence of tinnitus in the veteran's SMRs, and because of 
the VA audiologist's opinion that the tinnitus was not at 
least as likely as not related to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is evidence of a current disability in the form 
of the veteran's subjective complaints of bilateral tinnitus.  
There is also evidence of acoustic trauma while serving in 
the field artillery.  The Board also finds that there is 
competent and sufficient lay evidence of a nexus between the 
veteran's current tinnitus and the in-service acoustic 
trauma, and will therefore grant service connection.

As noted, as a general rule, service connection requires 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Caluza, supra.  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence, the 
lack of such records does not, in and of itself, render lay 
evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  More recently, the Federal Circuit 
has held that lay evidence can be competent and sufficient to 
establish a diagnosis when a layperson is competent to 
identify the medical condition.  Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007).  

Since tinnitus is a medical condition that a layperson is 
competent to identify, the Board finds that the veteran's lay 
testimony is competent and sufficient to establish a 
diagnosis of tinnitus during or immediately after his 
military service.  Thus, with evidence of a current tinnitus 
disability, evidence of acoustic trauma in service, and 
competent and sufficient lay evidence of a nexus between the 
two, the criteria for service connection for tinnitus are 
met, and the appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


